DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communication filed on 08/25/2022.  Claims 1, 3-18 and 20 are pending.

Response to Arguments

Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 

Claim 1 still incudes “S4.”  Please remove the step label.

The applicant states for objection to drawings being withdrawn.  The objections were withdrawn in part.  The first replacement drawing is entered, but the second drawing is not.  The applicant added elements not found in the specification.  Please see the objection below.

The applicant argues that Fonte does not teach “a reference postural and visual behavior….reference postural and visual behavior data corresponds to the appropriate postural and visual behavior of a reference person….compared to….” The applicant argues that paragraph 0092 discloses determine the anatomical model of the face of the person and image data and fails to reference to appropriate postural and visual behavior.
	In response to the arguments, the examiner respectfully disagrees.  The applicant argues paragraph 0092 which is not one of the paragraphs cited for this limitation.   It is noted in paragraph 0092, Fonte discloses determining the viewing habits of a user using captured image data for the location of features of the face including eyes, pupils and analyzing the image of the user while user is reading text.   The anatomical model of the face is determined from the image but the applicant appears to disregard the remaining portion of the paragraph which describes elements of the limitation.  The examiner notes that the cited paragraphs are 0023, 0065, 0074.  Paragraph 0023 discloses generating eyewear based on user’s anatomy and optimized for optical performance and the facial anatomy is the specific user’s anatomy including details required, the viewing habits of a user.  For further description of viewing habits, please see Paragraph 0031 in Fonte which discloses viewing habits of a user and how tilt of user’s head for user to look at objects – close, or distinct or ranges (i.e. while someone is driving). See also Paragraph 0025 further describes distance for reading and object. Cited paragraph 0065 discloses the height of the user’s ears, the positioning of the eyes, the tilt, rotate, position of head while the use is doing things such focusing on objects during activities, reading or reading the dashboard while driving. Paragraph 0066 further describes behavior of eyewear use including when playing golf or driving.  Cited paragraph 0074 disclose measuring data from images  or sensors.  Further details are provided in paragraph 0075. All these paragraphs cite reference postural and visual behavior data corresponding to appropriate postural and visual behavior. 
The applicant’s claims do not define reference postural and visual behavior data corresponding to appropriate postural and visual behavior.  The applicant’s specification does not specifically define reference postural and visual behavior data corresponding to appropriate postural and visual behaviors. However it is noted that in paragraphs 0040-0043 of the applicant’s specification states oculomotor parameters can include – gazing direction, gazing distance and position and orientation of the head of the person and/or content data related to an activity carried out by the person on the images.  It is also noted that in paragraphs 0109-0110 of the applicant’s specification states that reference postural and visual behavior data corresponding to appropriate postural and visual behavior of a person carrying out a specific activity.  
The applicant did not provide any argument as to how Fonte does not teach the limitation with the cited paragraphs 0023, 0065, 0074, the paragraph the applicant argued is 0092.  
The applicant argues that Jeong describes wearable glasses but silent regarding postural and visual behavior of the wearer and regarding reference postural …..data corresponding to the appropriate postural….of a specific prescription…”   The applicant argues that the Jeong simply teaches comparing step and not postural and visual behavior and that it is not lens utilization anomaly.
In response to the arguments, the examiner respectfully disagrees.  The limitation that Jeong is used to teach is not the corresponding step.  Jeong discloses a wear state (the postural and visual behavior of the person) and a reference wear state (reference postural and visual behavior), comparing as reference wear state to the wear state to determine the distortion (lens utilization anomaly) or inappropriate utilization of lenses or utilization of lenses not adapted for the person (distorted image interpreted as not adapted for the person or inappropriate for the user).  This language is not defined in the claim to clarify exactly what it means.  
Therefore, Fonte disclose a reference postural and visual behavior data receiving step during which reference postural and visual behavior data are received (Page 12, paragraph 0090, 0092, Figure 8, Figure 9, see also paragraphs 0023, 0025, 0031, 0065, 0066, 0074, and 0075), the reference postural and visual behavior data corresponding to the appropriate postural and visual behavior of a reference person wearing lenses of a specific prescription adapted to said reference person (paragraph 0023, 0065, 0074, see also paragraphs 0023, 0025, 0031, 0065, 0066, 0075 and 0092).  Jeong discloses a reference postural and visual behavior data  receiving step during which reference postural and visual behavior data are received a comparison step during which reference postural and visual behavior data and the postural and visual behavior of the person are compared so as to determine a lens utilization anomaly, the lens utilization anomaly referring to an 2Docket No. 527933US Preliminary Amendment inappropriate utilization of the lenses and/or the utilization of lenses not adapted for the person (Abstract, Column 9, lines 48-67,  Column 10, lines 1-3, 10-30).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim 17, the applicant argues that Tran is silent regarding optical lens adapted for a person having optical function….the at least oculomotor parameter relates to …”
In response to the arguments, the examiner respectfully disagrees.  The examiner did not use Tran to teach the entire limitation.  Fonte teaches that limitation and does not explicitly disclose position of head.  Fonte discloses at least one oculomotor parameter relates at least to the pose and orientation of the head of the person (Page 8, paragraph 0065, Page 5-6, 0049).   Tran discloses wherein the at least one oculomotor parameter relates at least to the position and orientation of the head of the person (paragraph 0271-0272, 0282, see also paragraph 0284).  Fonte discloses the remaining limitations.  See response above and rejection below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a-d) is acknowledged. However, the foreign application upon which priority is claimed fails to provide adequate support for claims 1-18 of this application. In particular, the European Application 17305955.1 does not provide support for  determining the postural and visual behavior.  It is noted the language of claim 2 is also not supported in the European Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the applicant added a database and manufacturing device which is not found in the specification.  The previous objection was that the drawings failed to show the lenses, the storage and processor to perform the steps as described in the specification.  These elements can be added in a Figure.  Please remove unsupported elements and provide a new replacement drawing.  No new matter can be added. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-16, 18 and 20 are objected to because of the following informalities:  Claims disclose the step’s label S4.  .  Please review all claims to remove the step label.   Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “an optical lens adapted for a person having an optical function determined by…” The claim lists steps that determines an optical function.
The claim language is not clear. It appears in the claim that a lens has a function.  However, the lens does not perform the function and the lens is not a processor performing the function.  Please clarify this language.
Also note it is unclear if the optical function in the second to the last line is the same optical function as in the preamble or a different optical function.  
Please note no new matter can be added to the claims or the specification. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-10, 15-16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al (US 2016/0299360 and hereafter referred to as “Fonte”) in view of Jeong (US 10,303,250).
Regarding Claim 1, Fonte discloses a method for determining a visual and postural behavior a person, the method comprising: 
a person image receiving step during which a plurality of images of the person are received (Page 5-6, paragraph 0046, 0049, Page 12, paragraph 0090), 
a context determining step during which the plurality of images of the person are analyzed so as to determine context data representative of the context in which the person is on each image of the plurality of images (Page 5-6, paragraph 0049, Page 11-12, paragraph 0080, 0085, 0086, 0090, 0097, Figure 9, 907), 
an analyzing step during which the plurality of images of the person are analyzed so as to determine at least one oculomotor parameter of the person (Page 9, paragraph 0092, Page 11, paragraph 0080, 0082), and 
a postural and visual behavior determining step during which the optical and postural behavior of the person is determined based at least on the at least one oculomotor parameter and the context data (Page 9, paragraph 0092).  
a reference postural and visual behavior data receiving step during which reference postural and visual behavior data are received (Page 12, paragraph 0090, 0092, Figure 8, Figure 9, see also paragraphs 0023, 0025, 0031, 0065, 0066, 0074, and 0075), the reference postural and visual behavior data corresponding to the appropriate postural and visual behavior of a reference person wearing lenses of a specific prescription adapted to said reference person (paragraph 0023, 0065, 0074, see also paragraphs 0023, 0025, 0031, 0065, 0066, 0075 and 0092).  
Fonte does not explicitly disclose a comparison step during which reference postural and visual behavior data and the postural and visual behavior of the person are compared so as to determine a lens utilization anomaly, the lens utilization anomaly referring to an 2Docket No. 527933US Preliminary Amendment inappropriate utilization of the lenses and/or the utilization of lenses not adapted for the person.  
Jeong discloses a reference postural and visual behavior data receiving step during which reference postural and visual behavior data are received a comparison step during which reference postural and visual behavior data and the postural and visual behavior of the person are compared so as to determine a lens utilization anomaly, the lens utilization anomaly referring to an 2Docket No. 527933US Preliminary Amendment inappropriate utilization of the lenses and/or the utilization of lenses not adapted for the person (Abstract, Column 9, lines 48-67,  Column 10, lines 1-3, 10-30).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Jeong in order to receive an undistorted image (Column 10, lines 10-30) as disclosed by Jeong.

Regarding Claim 3, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses comprising: a prescription data receiving step during which prescription data of the person are received, and an optical function determining step during which an optical function for a lens element adapted for the wearer is determined based at least on the prescription data and the postural and visual behavior of the person (Page 3, paragraph 0023, Page 5, paragraph 0044, Page, paragraph 0074).  
Regarding Claim 4, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses wherein the optical function is adapted for the person in at least one context (paragraphs 0023-0025).  
Regarding Claim 7, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses wherein the plurality of images of the person received during the person image receiving step are received from at least one distant image data base (Paragraph 0071, Figure 6).  
Regarding Claim 8, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses wherein the plurality of images of the person received during the person image receiving step comprises at least part of the person's face, for example at least the person's eyes (paragraph 0092, Figure 9).  
Regarding Claim 9, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses wherein the plurality of images of the person received during the person image receiving step comprise static images and/or videos of the person (paragraphs 0046).  
Regarding Claim 10, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses wherein the at least one oculomotor parameter relates at least to the gazing direction of the person (paragraph 0049, 0090).  
	Regarding Claim 15, Fonte discloses all the limitations of Claim 1.  Fonte discloses further comprising: prior to the context determining step a context data receiving step during which context data representative of the at least one context are received, and further to the context determining step an image selection step during which a plurality of images of the at least one person in the at least one context are selected, wherein during the analyzing step the selected plurality of images of the at least one person are analyzed (Page 9, paragraph 0092, Page 11, paragraph 0080, 0082).  
	Regarding Claim 16, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses further comprising: prior to the context determining and analyzing steps an image selection step during which the images of the person wearing single vision ophthalmic lenses or no ophthalmic lenses are selected, wherein the context determining and analyzing steps are carried out on the selected images (Page 2, paragraph 0023-0025, Figures 8 and 9).  
Regarding Claim 18, Fonte discloses a non-transitory computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the steps of the method according to claim 1 (See rejection of claim 1, Page 1, paragraph 0008, Figure 1, Figure 8, Figure 9). Jeong discloses limitations not found in 
Regarding Claim 20, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses  wherein the plurality of images of the person received during the person image receiving step comprises at least part of the person's eyes (paragraph 0092, 0054).

Claim 5, 11, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Jeong as applied to claim 3 above, further in view of Fayolle et al (US 2017/0059886 and hereafter referred to as “Fayolle”).
Regarding Claim 5, Fonte and Jeong disclose all the limitations of Claim 3.  Fonte is silent  wherein during the optical function determining step a dioptric function adapted for the person is determined.   Fayolle discloses wherein during the optical function determining step a dioptric function adapted for the person is determined (paragraph 0135, 0136, 0139, 0174, 0175).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 0005, 0021) as disclosed by Fayolle.
Regarding Claim 11, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte is silent  wherein the at least one oculomotor parameter relates at least to the gazing distance of the person.  Fayolle discloses wherein the at least one oculomotor parameter relates at least to the gazing distance of the person (paragraph 0089, 0105, 0107).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 005, 0021) and accurate information (Paragraph 0089) as disclosed by Fayolle.
Regarding Claim 13, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte is silent  is silent on the limitation.  Fayolle discloses wherein the context data relate to the activity carried out by the person on the images (paragraph 0096, 0099, 0100).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 0005, 0021) and accurate information (Paragraph 0089) as disclosed by Fayolle.
Regarding Claim 14, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte is silent  is silent on the limitation.  Fayolle discloses wherein the context data relate to the visual environment of the person on the images (paragraph 0096, 0099, 0101).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 0005, 0021) and accurate information (Paragraph 0089) as disclosed by Fayolle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Jeong as applied to claim 3 above, further in view of Scherlen et al (US 2019/0212581 and hereafter referred to as “Scherlen”).
Regarding Claim 6, Fonte and Jeong disclose all the limitations of Claim 3.  Fonte discloses photochromic adapted for the person is determined (paragraph 0026, 0061) is silent on electrochromic function.   Scherlen discloses wherein during the optical function determining step an electrochromic function adapted for the person is determined (paragraph 0294).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Scherlen in order to allow you to control the amount of light that passes through them.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Jeong as applied to claim 1 above, further in view of Tran et al (US 2019/0060602 and hereafter referred to as “Tran”).
Regarding Claim 12, Fonte and Jeong disclose all the limitations of Claim 1.  Fonte discloses pose and orientation (paragraph 0049) but does not explicitly disclose the limitation.   Tran discloses wherein the at least one oculomotor parameter relates at least to the position and orientation of the head of the person (paragraph 0271-0272, 0282, see also paragraph 0284).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Tran in order to accurately determine the extent to what the user may view at any given instant  (paragraph 0283) and accurate information (Paragraph 0089) as disclosed by Tran.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Tran.
Regarding Claim 17, Fonte discloses an optical lens adapted for a person having an optical function determined by (Page 2, paragraph 0023-0025)
providing a plurality of images of the person (Page 5-6, paragraph 0046, 0049, Page 12, paragraph 0090, 0092),
 analyzing the plurality of images of the person to determine context data representative of the context in which the person is on each image of the plurality of images (Page 5-6, paragraph 0049, Page 11-12, paragraph 0080, 0085, 0086, 0090, 0097, Figure 9, 907, see also paragraphs 0023, 0025, 0031, 0065, 0066, 0075, 0092), analyzing the plurality of images of the person to determine at least one oculomotor parameter of the person (Page 9, paragraph 0092, Page 11, paragraph 0080, 0082,  Page 8, paragraph 0065, Page 5-6, paragraph 0049), the at least one oculomotor parameter relates at least to the pose and orientation of the head of the person (Page 8, paragraph 0065, Page 5-6, 0049), determining an optical and postural behavior of the person based at least on the at least one oculomotor parameter and the context data (paragraphs 0023, 0025, 0031, 0065, 0066, 0075, 0092), receiving prescription data of the person (Page 3, paragraph 0023, Page 5, paragraph 0044, Page, paragraph 0074), and determining an optical function for a lens element adapted for the wearer based at least on the prescription data and the postural and visual behavior of the person (Page 3, paragraph 0023, Page 5, paragraph 0044, Page, paragraph 0074). 
Fonte discloses pose and orientation (paragraph 0049) but does not explicitly disclose the limitation.   Tran discloses wherein the at least one oculomotor parameter relates at least to the position and orientation of the head of the person (paragraph 0271-0272, 0282, see also paragraph 0284).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Tran in order to accurately determine the extent to what the user may view at any given instant  (paragraph 0283) and accurate information (Paragraph 0089) as disclosed by Tran.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



October 5, 2022,